Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on December 10, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3-8, 10-15, and 17-20 are currently pending and have been examined.  Claims 1, 3-8, 10-15, and 17-20 have been amended.  Claims 2, 9, and 16 have been canceled.  
The amendment to the specification has been entered but is objected to, as discussed below.  

Specification
The amendment filed December 10, 2021, is objected to under 35 USC 132(a) because it introduces new matter into the disclosure. 35 USC 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Applicants have requested to amend paragraph [0021] of the specification to remove “game” as one type of “activity”.  Applicants have requested to amend paragraph [0042] of the specification to remove “gaming devices” as one type of “mobile device.”  These amendments attempt to narrow the definition of “activity” 
Applicants are required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page of Applicants’ Reply dated December 10, 2021 (hereinafter “Applicants’ Reply”), that the claims are not directed to an abstract idea because they “recite an improving security and timing of activities across platforms which is a non-abstract computer-functionality improvement.”  The Examiner respectfully disagrees.  
The Examiner is assuming that Applicants’ argument is that the claims integrate the abstract idea into a practical application, i.e. a technical improvement.  Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration...However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”  The Examiner notes that the considerations include 
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully asserts that Applicants’ statement that the claims recite “an improving security and timing of activities across platforms” appears to be a “bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art.”  Applicants have not provided any explanation as to how the claims improve the security across platforms.  Applicants are invited to provide additional details as to the alleged technical improvements.  
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 102(a)(2) have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-8, 10-15, and 17-20:  Claim 1 recites “temporal platform implementation.”  It is unclear what is meant by this phrase and what actions are intended to be encompassed by “implementation.”  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 1.
Claims 8 and 15 are rejected for similar reasons.
Claims 3-7, 10-14, and 17-20 inherit the deficiencies of claims 1, 8, and 15.
Claims 3, 10, and 17:
Further, it is unclear how the order of performing the activities is “based on temporal variation associated with the user event.”  Does this mean that the order in which the activities are performed is dependent on how “close” in time something is to a user event?  If so, how is this different order determined?  For purposes of examination, the Examiner is interpreting this portion of claim 3 as reciting “providing tiered activities.”
Claims 10 and 17 are rejected for similar reasons.  
Claims 4, 11, and 18:  Claim 4 recites “wherein determining the user event, further comprising….”  This limitation is unclear.  For purposes of examination, the Examiner is interpreting this portion of claim 4 as reciting “wherein determining the user event further comprises…”
Claims 11 and 18 are rejected for similar reasons.
Claims 5, 12, and 19:
Claims 12 and 19 are rejected for similar reasons.
Claims 6, 13, and 20:  Claim 6 recites “wherein monitoring the user event based on short term and long term preparations required for the user event, further comprises monitoring a short or long term location of the user within phases of the user event to identify products and services for user preparation of a phase of the user event.”  This limitation is unclear.  First, it is unclear what is meant by a “location of the user within the user event.”  Does this mean the current time/date on the user event timeline, i.e., now and into the future?  Or does this mean where the user is regarding meeting a particular goal, i.e., a certain percentage of the goal has been reached?  It is further unclear what is meant by a “phase of the user event.”  Are the specific phases defined anywhere?  For purposes of examination, and in light of the uncertainty, the Examiner is interpreting this portion of claim 6 as reciting “wherein monitoring the user event based on short term and long term preparations required for the user event, further comprises monitoring the user’s current situation regarding the user event to identify products and services.”
Claims 13 and 20 are rejected for similar reasons.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a system, a computer program product, and a method for determining time-based events of a user, monitoring the events, and providing activities based on the event.  With respect to claim 1, claim elements determine the user event associated with a user, monitor user preparation for the user event, and trigger modifications to activities, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as marketing or sales activities or behaviors and/or managing personal behavior.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 each recite integrating the platform into a user device.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 1 recites a memory device, a communication device, and a processing device, and claim 8 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites a 
Further, regarding the integrating, i.e., downloading, limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 3-7, 10-14, and 17-20 depend from claims 1, 8, and 15.  Claims 3, 5, 10, 12, 17, and 19 are directed to the types of activities and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to identifying life events for the user and are further directed to the abstract idea.  Claims 6-7, 13-14, and 20 are directed to monitoring the user event and are further directed to the abstract idea.
Thus, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15, and 18-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,943,298 B1 to White (hereinafter “White”).
Claims 1, 8, and 15:  White discloses a “system and method for assisting users in selecting and prioritizing financial or business goals, and determining a cash flow designed to meet those goals.”  (See White, at least Abstract).  White further discloses:
a memory device with computer-readable program code stored thereon (See White, at least col. 8, lines 64-67, server device; col. 9, lines 50-60, memory);
a communication device (See White, at least col. 8, lines 64-67, server device communicates with client devices over a network);
a processing device operatively coupled to the memory device and the communication device (See White, at least col. 8, lines 64-67, server device; col. 1, lines 59-67, system has a processor), wherein the processing device is configured to execute the computer-readable program code to: 
integrate, upon user authorization, the temporal platform into a user device for presentation of the activities via integration of the activities onto a third party application on the user device (See White, at least col. 3, lines 25-40, user creates an account with the system with a username and password that the user uses to log into the account through the system; system has various goals with different time frames for user to select from including establishing cash reserves, buying a house, saving for college, saving for retirement, etc.; col. 10, lines 19-29, users communicate with system using client devices which support the application; client devices are capable of supporting an application of the type disclosed here and also may support a browser-enabled application, i.e., an application presented through a browser);
determine the user event associated with a user for temporal platform implementation, wherein the user event associated with the user for temporal platform implementation includes the user event that requires short term and long term financial planning ;
monitor user preparation for the user event based on the short term and long term financial planning required for the user event and providing interactive indication via the user device of activities to match the short term and long term financial planning (See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-67, Action List is developed as a result of cash flow analysis and goal-setting process; goals are organized into short-term, medium-term, and long-term goals and can be presented on a time line; system comprises an investment advisory component that recommends specific funds and stocks for the user to invest in to save for specific financial goals; col. 6, line 65 to col. 7, line 20, system identifies changes in the user’s financial situation as well as in the economy and markets to make recommendations to improve the user’s financial situation and the progress to their goals; for example, if mortgage rates change, system recommends refinancing as appropriate); and 
trigger modifications to activities based on variable change in a temporal status of the user event based on the short term and long term financial planning required for the user event (See White, at least FIGs. 46-47 and associated text; col. 6, lines 40-50, user can change the timing of goals by clicking and dragging the corresponding icons or directly modify a goal by clicking on it to open an editing window; Figure 46 indicates that rearranging the goals will affect other goals, etc.).
Claims 8 and 15 are rejected for similar reasons.
Claims 4, 11, and 18:  White further discloses wherein determining the user event, further comprising identifying life events for the user, wherein the life events are identified by transaction history of the user and user application interaction inputs  (See White, at least col. 3, lines 49-55, user modifies or completes input for desired goals; FIGs. 29-33 and associated text; col. 5, lines 50-67, user sets up goal for buying a new home, planning for retirement; col. 6, lines 1-5, user sets up goal for buying a car).
Claims 11 and 18 are rejected for similar reasons.
Claims 5, 12, and 19:  White further discloses wherein the activities include timed presentation of each of the activities and manipulation of the integrated application based on the user event (See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-20, Dashboard screen or home page is displayed that provides a variety of information and alerts to user regarding the user’s goals including an action item list; Figure 38 shows that for the goal of buying a house, , wherein the activities include a required user manipulation of an application displayed on the user device display and financial temporal adjustment on the user display based on the user event (See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-20, Dashboard screen or home page is displayed that provides a variety of information and alerts to user regarding the user’s goals including an action item list; Figure 38 shows that for the goal of buying a house, user has an action item of applying for a mortgage by a certain date; Figure 40 shows that a user can perform at least two activities toward this action item: 1 is to accept or not accept it and the other is to take action on it by applying for the mortgage from the software, i.e., user manipulation; FIGs. 42-43 and associated text, user can use an expense planner for the new home including buying furniture, landscaping; Figure 43 includes a link to offerings which opens up in Figure 43; Figure 43 displays merchant offerings for user to purchase directly through the software from third party sites including bedroom package from overstock.com, American Signature Furniture, and Value City Furniture, i.e., triggered information on merchant products; FIGs. 46-47 and associated text; col. 6, lines 40-50, user can change the timing of goals by clicking and dragging the corresponding icons or directly modify a goal by clicking on it to open an editing window, i.e., financial temporal adjustment). 
Claims 12 and 19 are rejected for similar reasons.
Claims 6, 13, and 20:  White further discloses wherein monitoring the user event based on short term and long term preparations required for the user event, further comprises monitoring a short or long term location of the user within phases of the user event to identify products and services for user preparation of a phase of the user event (See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-67, Action List is developed as a result of cash flow analysis and goal-setting process; goals are organized into short-term, medium-term, and long-term goals and can be presented on a time line; system comprises an investment advisory component that recommends specific funds and stocks for the user to invest in to save for specific financial goals; col. 6, line 65 to col. 7, line 20, system identifies changes in the user’s financial situation as well as in the economy and markets to make recommendations to improve the user’s financial situation and the progress to their goals; for example, if mortgage rates change, system recommends refinancing as appropriate).
Claims 13 and 20 are rejected for similar reasons.
Claims 7 and 14:  White further discloses wherein variable change in a  temporal status of the user event further comprises a change in the user event based on a passing of time (See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-67, Action List is developed as a result of cash flow analysis and goal-setting process; goals are organized into short-term, medium-term, and long-term goals and can be presented on a time line; system comprises an investment advisory component that recommends specific funds and stocks for the user to invest in to save for specific financial goals; col. 6, line 65 to col. 7, .
Claim 14 is rejected for similar reasons.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 1, 8, and 15 above, and further in view of US 2006/0074788 A1 to Grizack et al. (hereinafter “Grizack”).
White discloses all the limitations of claims 1, 8, and 15 discussed above.
White does not expressly disclose providing tiered activities to the user, wherein the tiered activities are tiered in an order of performing the tired activities based on temporal variation associated with the user event.
However, Grizack discloses a system and method for interactively “providing financial advice to an individual via a computer system.”  (See Grizack, at least Abstract).  Grizack further discloses a “virtual financial advisor” that provides coaching for a user of the financial system.  (See Grizack, at least para. [0064]).  Grizack further discloses providing tiered activities to the user, wherein the tiered activities are tiered in an order of performing the tired activities based on temporal variation associated with the user event (See Grizack, at least FIG. 18 and associated text, different growth scenarios are presented based on time frame (years selected) with different savings rates and asset allocations along with recommendations for investments (cash, small cap fund, bonds, large cap fund, potential products for each scenario).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial advising system and method of White the ability of providing tiered activities to the user, wherein the tiered activities are tiered in an order of performing the tired activities based on temporal variation associated with the user event as disclosed by Grizack since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist individuals with financial planning because “most middle-income individuals have complex investment and financial planning goals that they wish to achieve, and they usually need more than a raw table or a list of numbers to help them determine the best financial strategy under their individual circumstances.”  (See Grizack, at least para. [0012]).
Claims 10 and 17 are rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2015/0081498 A1 to Caldwell et al. is directed to systems and methods of financial planning over long periods of time that includes graphically representing financial goals to a user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625